Citation Nr: 0315030	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left hip, with fracture of the 
femur, shortening of the leg, and retained foreign body, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded the case in January 
2002.  The case has been returned for further appellate 
consideration.

The veteran provided testimony at a video-conference hearing 
before the undersigned in November 2001.  A transcript of the 
hearing is of record.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his/her claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The VCAA and its implementing regulations include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  It also redefines the obligations of 
VA with respect to its duty to assist a claimant in the 
development of a claim.  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

Following appellate review in January 2002, the veteran has 
undergone VA examinations in July 2002 and May 2003 in order 
to evaluate the current nature and severity of his service-
connected disorders, however, those examinations are 
inadequate for rating purposes.  The Board notes that the 
same examiner conducted the July 2002 and May 2003 
examinations.  

After reviewing the May 2003 examination of the spine, the 
Board finds that the May 2003 report does not indicate the 
extent of lumbar spine motion with pain, and the extent 
without pain.  The veteran also reported flare-ups on 
repetitive use and prolonged sitting, standing, and with 
weather changes, but the examiner did not make any comment as 
to any decreased range of motion of the veteran's low back 
during flare-ups or upon repeated use.  

During the May 2003 examination of the left hip, the veteran 
reported experiencing limited endurance upon standing, 
walking, climbing, squatting, and climbing.  The examiner 
once again did not make any comment as to any decreased range 
of motion of the veteran's left hip during flare-ups or upon 
repeated use.

The Board therefore finds that further clarification of the 
May 2003 examinations of the low back and left hip is 
required.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the RO has not had the opportunity to 
adjudicate the issues on appeal with consideration of 
additional evidence received of record subsequent to 
certification of the appeal to the Board.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the claims file 
and a copy of this remand to the VA 
physician who conducted the May 2003 
examinations, if available.  The examiner 
should comment on the extent of any 
incoordination, weakened movement and 
excess fatigability on use of the 
veteran's left hip and low back.  If 
additional examination of the veteran is 
deemed necessary, the RO should schedule 
such examination.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
of the left hip and low back due to pain.  
The examiner should specifically indicate 
the range of left hip and low back motion 
performed without pain and the range of 
motion accompanied by pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability of the left hip/leg 
and low back on repeated use or during 
flare-ups, and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected left hip and low back 
disabilities on the veteran's ability to 
work.  Reasons and bases for all opinions 
expressed should be provided.  The 
rationale for all opinions expressed 
should be explained.

If the May 2003 VA examiner is not 
available, the RO should arrange for a VA 
examination by another physician with 
appropriate expertise to determine the 
nature and extent of his low back and 
left hip disabilities at issue and 
provided with the same questions noted 
above.

2.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, and if it does 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims for 
increased ratings for left hip and low 
back disabilities.  The RO should 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case must consider all the evidence 
submitted since the September 2002 
supplemental statement of the case and 
must recite all the applicable laws and 
regulations, including those pertaining 
to the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




